438 Mich. 715 (1991)
475 N.W.2d 333
PEOPLE
v.
SMITH
Docket No. 89414, (Calendar No. 7).
Supreme Court of Michigan.
Argued April 3, 1991.
Decided September 23, 1991.
Frank J. Kelley, Attorney General, Gay Secor Hardy, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief, Research, Training and Appeals, and John P. Puleo and Thomas Chambers, Assistant Prosecuting Attorneys, for the people.
Marcia J. Covert for the defendant.
LEVIN, J.
Rosie Smith escaped from a Michigan Department of Corrections facility. She was apprehended on a larceny charge, convicted, sentenced, and returned to a Michigan Department of Corrections facility to serve the sentence.
Smith was subsequently arraigned on a charge of prison escape, and pleaded guilty after her motion to quash the charge for violation of the 180-day rule[1] was denied. Smith was sentenced to *717 serve a term of six months to five years in prison consecutively to the sentence she was serving when she escaped and the sentence for the larceny offense.
A divided panel of the Court of Appeals reversed,[2] holding that the plea of guilty did not waive application of the 180-day rule because the statute provides that when the rule is violated "no court of this state shall any longer have jurisdiction" to try the charged offense.[3]
The people contend that Smith's unconditional guilty plea waived any claim she might otherwise assert that the 180-day rule barred prosecution on the charge of prison escape.
A predicate of Smith's claim is this Court's per curiam decision in People v Woodruff, 414 Mich. 130; 323 NW2d 923 (1982), that the 180-day rule applies without regard to whether a concurrent or consecutive sentence is or might be imposed. We are now persuaded that Woodruff was incorrectly decided, and that the view expressed in People v Loney, 12 Mich. App. 288, 292; 162 NW2d 832 (1968),[4] that the 180-day rule does not apply in *718 such a case, is correct:[5]
The purpose of the statute is clear. It was intended to give the inmate, who had pending offenses not yet tried, an opportunity to have the sentences run concurrently consistent with the principle of law disfavoring accumulations of sentences. This purpose, however, does not apply in the instance of a new offense committed after imprisonment, nor where the statute, as in the case of an escape or attempted escape, sets up a mandatory consecutive sentence. The legislature was not concerning itself with the need for dispatch in the handling of a charge brought against an inmate for offenses committed while in prison. [Emphasis in original.]
1988 PA 400[6] amended the 180-day rule to provide that the rule does not apply to a charge of a criminal offense committed by an inmate while incarcerated in a correctional facility, or committed after the inmate has escaped from a facility and before the inmate has been returned to the custody of the Department of Corrections.[7]
The Court of Appeals agreed with the prosecutor that Smith's unconditional plea of guilty waived any claim she might otherwise assert that her constitutional right to a speedy trial was violated. *719 Although this Court's order granting leave to appeal[8] was without limitation, we are now persuaded that this issue should not be further reviewed by this Court.
The Court of Appeals is reversed and the conviction is reinstated.
GRIFFIN and MALLETT, JJ., concurred with LEVIN, J.
BOYLE, J. (concurring in the result).
I agree with Justice BRICKLEY'S analysis and conclusion that an unconditional guilty plea waives a claim of violation of the federal and Michigan constitutional right to a speedy trial, US Const, Am VI; Const 1963, art 1, § 20.
I also concur in Justice LEVIN'S conclusion that People v Woodruff, 414 Mich. 130; 323 NW2d 923 (1982), was incorrectly decided and that the statutory 180-day rule, MCL 780.131 et seq.; MSA 28.969(1) et seq. does not apply to this case. However, I write separately to express my view that, assuming the applicability of the rule, a defendant's unconditional guilty plea will waive any claim of error based on its violation. The 180-day rule requires:
Whenever the department of corrections receives notice that there is pending in this state any untried warrant, indictment, information, or complaint setting forth against any inmate of a correctional facility of this state a criminal offense for which a prison sentence might be imposed upon conviction, the inmate shall be brought to trial within 180 days after the department of corrections causes to be delivered to the prosecuting attorney of the county in which the warrant, indictment, information, or complaint is pending written notice of the place of imprisonment of the *720 inmate and a request for final disposition of the warrant, indictment, information, or complaint. [MCL 780.131; MSA 28.969(1).]
MCL 780.133; MSA 28.969(3) requires dismissal with prejudice where an action is not commenced within the 180-day time limit set forth in the act:
In the event that, within the time limitation set forth in section 1 of this act, action is not commenced on the matter for which request for disposition was made, no court of this state shall any longer have jurisdiction thereof, nor shall the untried warrant, indictment, information or complaint be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.
When the statute is applicable as a threshold matter, an unconditional guilty plea waives the right to assert a violation of the 180-day rule.
It is generally stated that a guilty plea "waives all nonjurisdictional defects in the proceedings." People v Alvin Johnson, 396 Mich. 424, 440; 240 NW2d 729 (1976), cert den sub nom Michigan v Johnson, 429 U.S. 951 (1976). In People v New, 427 Mich. 482; 398 NW2d 358 (1986), we elaborated on the meaning of this statement, drawing from the United States Supreme Court cases of Tollett v Henderson, 411 U.S. 258; 93 S. Ct. 1602; 36 L. Ed. 2d 235 (1973), and Menna v New York, 423 U.S. 61, 62, n 2; 96 S. Ct. 241; 46 L. Ed. 2d 195 (1975). The Court quoted from Menna as follows:
"Neither Tollett v Henderson, 411 U.S. 258 (1973), nor our earlier cases on which it relied, e.g., Brady v United States, 397 U.S. 742 [90 S. Ct. 1463; 25 L. Ed. 2d 747] (1970), and McMann v Richardson, 397 U.S. 759 [90 S. Ct. 1441; 25 L. Ed. 2d 763] (1970), stand for the proposition that counseled guilty *721 pleas inevitably `waive' all antecedent constitutional violations. If they did so hold, the New York Court of Appeals might be correct. However, in Tollett we emphasized that waiver was not the basic ingredient of this line of cases, 411 U.S. 266. The point of these cases is that a counseled plea of guilty is an admission of factual guilt so reliable that, where voluntary and intelligent, it quite validly removes the issue of factual guilt from the case. In most cases, factual guilt is a sufficient basis for the State's imposition of punishment. A guilty plea, therefore, simply renders irrelevant those constitutional violations not logically inconsistent with the valid establishment of factual guilt and which do not stand in the way of conviction, if factual guilt is validly established." [New, supra, pp 487-488.]
The Court in New held that a defendant could raise only such rights and defenses as "would preclude the state from obtaining a valid conviction against the defendant." Id. at 491. The New Court reasoned:
Such rights and defenses "reach beyond the factual determination of defendant's guilt and implicate the very authority of the state to bring a defendant to trial...." [People v] White, 411 Mich [366] 398 [308 NW2d 128 (1981)] (MOODY, J., concurring in part and dissenting in part). In such cases, the state has no legitimate interest in securing a conviction. On the other hand, where the defense or right asserted by defendant relates solely to the capacity of the state to prove defendant's factual guilt, it is subsumed by defendant's guilty plea. [Id. at 491.]
Thus, the shorthand question whether violation of the 180-day rule is a "jurisdictional defect" which cannot be waived, may be rephrased as whether the statutory 180-day rule implicates the *722 very authority of the state to bring defendant to trial.
This requires examination of the object of the statute and the harm it is designed to remedy. The title of the act indicates that its purpose is "to dispose of untried warrants, indictments, informations or complaints against inmates of penal institutions of this state." We stated in People v Hill, 402 Mich. 272, 282; 262 NW2d 641 (1978), that "[a] defendant's constitutional right to a speedy trial is legislatively observed in ... the 180-day statute, which specifically addressed speedy trial rights of those already incarcerated in state prison...." I find these purposes wholly consistent with one another. The disposition of untried warrants against prisoners, obviously a desirable aim, has the further purpose of protecting the defendant's constitutional right to a speedy trial. Neither of these interests concerns the very authority of the state to prosecute. The speedy trial right primarily seeks to protect the integrity of the factual determination of guilt or innocence, a question definitively settled by a counseled and voluntary plea of guilty. Especially in view of the clear rule that the constitutional speedy trial right is waived by a valid plea of guilty, Tiemens v United States, 724 F2d 928 (CA 11, 1984), cert den 469 U.S. 837 (1984), it would be anomalous to hold that the statutory right could never be waived. The state's interest in the expeditious disposition of untried warrants against prisoners, while important, does not implicate the very authority of the state to proceed. This case contrasts with Menna v New York, supra, where the United States Supreme Court held that a claim of a double jeopardy violation survived a guilty plea because the constitutional provision would have precluded the state "from haling a defendant into court on a charge...." *723 423 U.S. 62. Other state policies which are furthered by the statutory 180-day rule include policies of rehabilitation and of concurrent sentencing. See People v Woodruff, supra at 137.[1] These interests simply have nothing to do with the state's ability to proceed against defendant in the first place; they do not implicate "'the very authority of the state to bring a defendant to trial....'" New, supra at 491.
Because the interests implicated in the 180-day rule do not relate to the very authority of the state to prosecute, the relevant question becomes whether the statutory remedy of dismissal with prejudice may be relinquished by a valid and unconditional plea of guilty. This is nothing more than a question of statutory interpretation: Did the Legislature in MCL 780.133; MSA 28.969(3) intend to remove the state's authority to prosecute the defendant?
*724 I do not agree that MCL 780.133; MSA 28.969(3) unambiguously refers to the very power of the state to prosecute the defendant. The statute indeed uses the term "jurisdiction," but that phrase is susceptible of various meanings within the realm of criminal procedure. Jurisdiction may refer to the authority of the court to try an offense of a certain kind, or it may concern whether a particular court has authority to try a particular person. 1 LaFave & Israel, Criminal Procedure, § 16.2(a), p 342. The former, subject-matter jurisdiction refers to the power of the court "`"to exercise judicial power over a class of cases; not the particular case before it, but rather the abstract power to try a case of the kind or character of the one pending...."'" People v Johnson, 427 Mich. 98, 106, n 7; 398 NW2d 219 (1986), quoting Joy v Two-Bit Corp, 287 Mich. 244, 253; 283 N.W. 45 (1938). Personal jurisdiction deals with the authority of the court over particular persons. See Johnson, supra at 106, n 7. It is a fundamental principle that defects in personal jurisdiction may be waived, whereas subject-matter jurisdiction may not be waived and may be raised at any time.
Justice BRICKLEY opines that the language of the statute is so clear that "[t]he traditional personal versus subject-matter jurisdiction distinction is not pertinent...." Post, p 741. I disagree. The statute does indeed decree that when an action is not timely commenced as required by the statutory 180-day rule, "no court of this state shall any longer have jurisdiction thereof, nor shall the untried warrant, indictment, information or complaint be of any further force or effect, and the court shall enter an order dismissing the same with prejudice." MCL 780.133; MSA 28.969(3). Obviously, the statute contemplates a remedy of dismissal with prejudice and termination of "jurisdiction." But that observation does not go far in *725 answering whether the remedy may be waived by a guilty plea. The statute is silent regarding the effect of a guilty plea on its guarantees. Thus we must apply the appropriate principles of statutory construction and of law to determine whether the statutory remedy may be waived by plea. In determining whether the statutory right is capable of waiver, the traditional distinction between personal and subject-matter jurisdiction becomes crucial.
Given the distinct meanings of the word "jurisdiction," the term, as employed in MCL 780.133; MSA 28.969(3), cannot be said to unambiguously refer to the power of the court to entertain a class of cases, i.e., subject-matter jurisdiction. Rather, the statute represents a limitation on the power to prosecute in specified circumstances, viz., where an existing warrant, information or charge against a prisoner is not disposed of in a timely manner as provided in MCL 780.131; MSA 28.969(1). The interpretation of the word "jurisdiction" as used in MCL 780.133; MSA 28.969(3) to mean subject-matter jurisdiction reads too much into the statute. The statute does not dictate the class or kind of cases a court can hear; it does not refer to subject-matter jurisdiction. Instead, the statute decrees that a court loses its power over a particular matter in specified circumstances. Violation of the statute is therefore a "nonjurisdictional" defect, and a claim of error based on noncompliance with the statute does not survive an unconditional guilty plea. Alvin Johnson, supra at 440.
A review of the law in other jurisdictions further reinforces the conclusion that a claim of error based upon violation of the 180-day rule is subsumed by an unconditional guilty plea. It is the general rule throughout the various states that a guilty plea waives a violation of a statutory speedy *726 trial right.[2] The federal courts also hold that a claim of error based upon violation of the federal Speedy Trial Act, 18 USC 3161 et seq., is nonjurisdictional and therefore waived by a guilty plea that does not expressly reserve the issue. Lebowitz v United States, 877 F2d 207, 209 (CA 2, 1989); United States v LoFranco, 818 F2d 276, 277 (CA 2, 1987).[3]
Of particular interest is a Connecticut case, Craig v Bronson, 202 Conn 93; 520 A2d 155 (1987), in which the Connecticut Supreme Court interpreted a provision of its own intrastate detainer act, which is nearly identical to MCL 780.133; MSA 28.969(3), and concluded that the statute did "not decree a loss of jurisdiction of the subject matter of a criminal action as a sanction for noncompliance with the time limitation of [the applicable Connecticut statutory provision], but only a loss of jurisdiction over the person of the *727 prisoner...." Id. at 105. Thus, the court found that error premised on violation of the statute could be waived, and had been waived when the defendant withdrew his motion to dismiss the information as part of a plea bargain. Id. at 100-101.
The Connecticut Supreme Court found no clear answer in the statutory language to the question whether the statute decreed a loss of subject matter rather than personal jurisdiction. Thus, the court sought other indications of legislative intent. The court analogized the provisions of its own intrastate detainer act to those of the interstate agreement on detainers (IAD), which provides a sanction of dismissal with prejudice when trial is not brought within the time limits set by statute. Similar to both the Connecticut and our own intrastate detainer acts, the IAD provides:
If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment ..., such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.[[4]] [Council of State Governments, Suggested State Legislation Program for 1957, p 83.]
The court in Craig noted that its own intrastate detainer act was modeled after a proposal of the Committee of State Officials on Suggested State Legislation in its 1957 program. Id. at 104. The committee report noted that the purpose of the proposed intrastate provision was the same as that intended by the IAD, of which the committee also advocated adoption. Council of State Governments, *728 supra at 78.[5] Thus, the Craig court concluded, the Connecticut detainer provision should be interpreted consistent with the IAD.
As the court in Craig observed, a guilty plea is held to waive violation of the time limits set forth in the IAD. Kowalak v United States, 645 F2d 534 (CA 6, 1981).[6] The Craig court concluded that its own intrastate provision should be similarly interpreted.
While the legislative history of MCL 780.131 et seq.; MSA 28.969(1) et seq. does not positively reveal that our intrastate detainer act was modeled after the 1957 proposed legislation, I find the analysis contained in Craig persuasive.[7] Like the *729 Connecticut Supreme Court, I believe it is appropriate to interpret our own intrastate detainer act consistently with the federal courts' interpretation of the IAD. Because violation of the time limits set forth in the IAD is waived by an unconditional guilty plea, I would hold analogously that violation of Michigan's statutory 180-day rule is also waived by an unconditional guilty plea.
In conclusion, it is my view that where the statutory 180-day rule is applicable, a defendant waives any error based on violation of the rule by unconditionally pleading guilty. To state otherwise is to ascribe to the Legislature an intent to preclude a counseled defendant from voluntarily relinquishing the protection of the statute, and would separate Michigan from the great weight of authority holding that an unconditional guilty plea waives noncompliance with statutory provisions for speedy trial. I concur in the reversal of the judgment of the Court of Appeals.
RILEY and GRIFFIN, JJ., concurred with BOYLE, J.
BRICKLEY, J. (dissenting).
Although our grant of leave to appeal in this case did not specify issues for consideration, the appellant framed the issues as whether the defendant's Michigan and federal constitutional rights to speedy trial and her statutory *730 right to a trial within 180 days, MCL 780.131; MSA 28.969(1), were waived by an unconditional guilty plea. Not only does the majority fail to resolve a conflict that now exists in the Court of Appeals, it incorrectly interprets the 180-day rule and ignores the well-established rules of stare decisis. Accordingly, I would hold that this Court's decision in People v Woodruff, 414 Mich. 130; 323 NW2d 923 (1982), properly interpreted the 180-day rule to apply to a prisoner in the defendant's circumstances. Furthermore, I would affirm the Court of Appeals decision, holding that although the defendant waived her constitutional rights to a speedy trial by her unconditional guilty plea, her claim that the 180-day rule was violated is not waived by that same plea.
I. INTERPRETATION OF MCL 780.131 ET SEQ.; MSA 28.969(1) ET SEQ.
In Woodruff, supra at 137, this Court held that the 180-day rule applied to any untried charge against an inmate even if the offense was committed in prison or carried a mandatory consecutive sentence. The Court applied a statutory rule of construction that requires penal statutes to be strictly construed, People v Goulding, 275 Mich. 353; 266 N.W. 378 (1936); Gay v Webster, 277 Mich. 255, 259; 269 N.W. 164 (1936), especially when such an interpretation will be beneficial to the defendant. People v Lockhart, 242 Mich. 491; 219 N.W. 724 (1928). The majority here states that a more liberal interpretation of the 180-day rule is warranted because of a legislative amendment that occurred over six and one-half years after our decision in Woodruff. On the basis of this amendment, the majority would overturn Woodruff and find that the statute does not apply to the defendant *731 even though her plea and conviction occurred over one year before the amendment to the statute became effective. However, under the rules of statutory interpretation and the doctrine of stare decisis, the majority's reasoning is unpersuasive.[1]
The majority's use of the subsequent statutory amendment of the 180-day rule to overrule Woodruff can be attacked on a number of grounds. One rule of statutory construction requires that when a statute is clear and unambiguous, an amendment that materially changes the statute is presumed to indicate a change in existing legal rights. 1A Sands, Sutherland Statutory Construction (4th ed), § 22.30, p 265. The author of the lead opinion has also previously applied this rule. See Sam v Balardo, 411 Mich. 405, 445; 308 NW2d 142 (1981) (LEVIN, J., dissenting). Even if we were to be influenced by a subsequent Legislature's amendment of our decision in Woodruff, the Legislature, in fact, let that decision stand for over six and one-half years before changing the statute and did not even mention Woodruff in doing so. Instead, the lapse in time simply indicates that the Legislature felt that the statute should be amended for reasons other than our decision in Woodruff.[2] The amendment, therefore, results in a change of existing legal rights and the Court should refrain from using the amendment to interpret the preexisting *732 statute. Instead, the Court should simply apply the plain and unambiguous language of the statute, as noted in Woodruff, 414 Mich. 135-136, to the present case.
The majority also, by applying the language of the new statute, in effect applies this penal statute retroactively when the Legislature has not deemed it necessary to do so. Not only does this contravene the rule that amendments to statutes are generally inapplicable when transactions and events are completed prior to their enactment, 1A Sands, Sutherland Statutory Construction, supra, § 22.36, pp 300-301, but it also attempts to apply a statute retroactively without undertaking an analysis of whether that statute should be so applied. See People v Hampton, 384 Mich. 669; 187 NW2d 404 (1971). The amendments here should not be applied retroactively. Their purpose was to change the law, not to clarify what the statute meant. The Legislature did not deem it appropriate to apply the amendments retroactively, and this Court should not attempt to legislate such a change by its opinion.
The doctrine of stare decisis also requires this Court to uphold Woodruff. This doctrine exists to promote uniformity, certainty, and stability in the law, Parker v Port Huron Hosp, 361 Mich. 1, 10; 105 NW2d 1 (1960), and when a court of competent jurisdiction decides a case, that decision becomes precedent which should not be lightly overturned. People v Jamieson, 436 Mich. 61, 79; 461 NW2d 884 (1990). Under the doctrine of stare decisis, the Court must, before overruling a prior decision, be convinced that the decision was wrong and that less injury will result from the overturning decision. McEvoy v Sault Ste Marie, 136 Mich. 172; 98 N.W. 1006 (1904). However, in overturning Woodruff, the majority has not advanced any arguments *733 that it was incorrectly decided. If the lead opinion stands, adherence to precedent will be further eroded without a corresponding benefit to the administration of justice.
Finally, neither the parties nor any of the lower courts discussed, argued, or questioned whether MCL 780.131-780.133; MSA 28.969(1)-28.969(3) applied to the defendant. This issue is simply not properly before the Court. MCR 7.302(F)(4)(a).
For these reasons, I would adhere to the decision in People v Woodruff, and hold that it applies to this defendant because the amendments of the 180-day rule were not effective until after her plea to the underlying charges. Because I find that the statute still applies, a determination must also be made regarding whether the defendant's constitutional and statutory rights were waived by her unconditional guilty plea.
II. WAIVER OF RIGHTS BY UNCONDITIONAL GUILTY PLEA
A majority of the Court of Appeals found that the defendant's unconditional guilty plea did not waive her rights under the 180-day rule statute, but that she did waive her constitutional speedy trial claims. 183 Mich. App. 537, 541-542; 455 NW2d 719 (1990). While I agree with the conclusions reached by the majority in the Court of Appeals, I undertake a review of these issues in the hope of helping to clarify its reasoning and resolve a conflict which now exists in that Court. Compare People v Eaton, 184 Mich. App. 649; 459 NW2d 86 (1990); People v Rivera, 164 Mich. App. 670; 417 NW2d 569 (1987); People v Williams, 145 Mich. App. 614; 378 NW2d 769 (1985); People v Parshay, 104 Mich. App. 411; 304 NW2d 593 (1981), with People v Sickles, 162 Mich. App. 344; 412 *734 NW2d 734 (1987); People v Leroy, 157 Mich. App. 334; 403 NW2d 555 (1987); People v Farmer, 127 Mich. App. 472; 339 NW2d 218 (1983); People v Davis, 123 Mich. App. 553; 332 NW2d 606 (1983).
A. WAIVER BY GUILTY PLEA
In People v New, 427 Mich. 482; 398 NW2d 358 (1986), we reviewed which rights, both constitutional and statutory, would be waived by a defendant's unconditional guilty plea. We set forth a standard that applied the United States Supreme Court's interpretation of guilty-plea waivers and indicated that "where a defendant's claim is one that would preclude the state from ever prosecuting the defendant for the crime regardless of his factual guilt, a guilty plea does not waive the defendant's right to subsequently raise that claim." New, 427 Mich. 488, citing with approval MOODY, J., concurring in part and dissenting in part in People v White, 411 Mich. 366, 394-399; 308 NW2d 128 (1981). We held that once the defendant unconditionally pleads guilty, the defendant can only appeal those rights and defenses that implicate the very authority of the state to bring the defendant to trial. New, 427 Mich. 491 (quoting MOODY, J., White, 411 Mich. 398). We specifically adopted Justice MOODY'S analysis on which rights can be waived by a guilty plea, reiterating that
"[o]nly those rights and defenses which reach beyond the factual determination of defendant's guilt and implicate the very authority of the state to bring a defendant to trial are preserved.... When a defendant pleads guilty, he waives his right to a trial. Therefore, he necessarily gives up all the rights and challenges associated with that *735 trial. Thus, important safeguards relating to the capacity of the state to prove defendant's factual guilt, and those regulating the prosecution's conduct at trial are among those defendant waives when he pleads guilty. These rights, which essentially relate to the gathering and presentation of evidence, are lost even if a successful challenge would provide a `complete defense' by in effect rendering the state unable to continue with the prosecution." [427 Mich. 492-493. Citations omitted, first and second emphasis in original, third emphasis added.]
As this decision indicates, only those rights that prevent the state from initially bringing the defendant to trial are preserved in the face of an unconditional guilty plea. As noted by Justice LEVIN in People v Reid, 420 Mich. 326; 362 NW2d 655 (1984), another way to determine what rights are waived by an unconditional guilty plea is to distinguish between those defenses that are "similar" to jurisdictional defenses that are not waived and rights that are "similar" to nonjurisdictional defenses that are waived. With this background, the Court can determine whether the defendant has waived her constitutional and statutory rights.
B. APPLICATION TO THE CONSTITUTIONAL RIGHT TO SPEEDY TRIAL
Although the defendant has only argued that her right to a speedy trial under the Michigan Constitution is not waived, the result would be the same whether the defendant had alleged rights under either the Michigan Constitution or the federal constitution. The Michigan Constitution, Const 1963, art 1, § 20, states:

*736 In every criminal prosecution, the accused shall have the right to a speedy and public trial ....[[3]]
The federal constitution, US Const, Am VI, also states:
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial....
We have always interpreted these two constitutional rights in a similar manner. See People v Hill, 402 Mich. 272; 262 NW2d 641 (1978); People v Hall, 391 Mich. 175, 183-185; 215 NW2d 166 (1974); People v Harrison, 386 Mich. 269; 191 NW2d 371 (1971). To determine whether the constitutional right to speedy trial was waived by the defendant's unconditional guilty plea, we should review whether that right is concerned with the factual guilt of the defendant or the ability of the state to bring charges against the defendant.
We previously determined that one purpose of the constitutional right to speedy trial is to try the accused within a reasonable period of time. People v Den Uyl, 320 Mich. 477; 31 NW2d 699 (1948). We determined that the right to speedy trial both facilitates prosecution and prevents undue and prolonged prosecutions that may harm the defendant. People v Collins, 388 Mich. 680; 202 NW2d 769 (1972). The right to speedy trial also prevents undue and oppressive incarceration, minimizes the anxiety and concern that normally accompany criminal accusations, and limits the possibility that long delays will impair the ability of the accused to defend himself. United States v Ewell, 383 U.S. 116, 120; 86 S. Ct. 773; 15 L. Ed. 2d 627 (1966), overruled on other grounds Chapman v *737 California, 386 U.S. 18; 87 S. Ct. 824; 17 L. Ed. 2d 705 (1967). The United States Supreme Court has stated that prejudice to the defendant's ability to defend himself at trial is the most important concern encompassed by the right to speedy trial. Barker v Wingo, 407 U.S. 514, 532; 92 S. Ct. 2182; 33 L. Ed. 2d 101 (1972). Factors used to determine prejudice to the defendant's ability to defend himself include whether witnesses will become unavailable, whether witnesses will have a loss of memory and the credibility of witnesses before the court.
I find that two federal cases help analyze whether the constitutional right to speedy trial is waived by the defendant's unconditional guilty plea. Although many of the federal circuit courts have found that the constitutional right to speedy trial is waived by a guilty plea, see, e.g., United States v LoFranco, 818 F2d 276 (CA 2, 1987); Tiemens v United States, 724 F2d 928 (CA 11, 1984); United States v Saldana, 505 F2d 628 (CA 5, 1974); Pate v United States, 297 F2d 166 (CA 8, 1962), only one has stated the reasons why such a finding is appropriate. United States v O'Donnell, 539 F2d 1233 (CA 9, 1976).[4] The Ninth Circuit indicated that the purpose of the Sixth Amendment is to insure that the factual guilt of the defendant is validly established. The O'Donnell court stated:
The existence of [Sixth Amendment] violations is consistent with guilt as a matter of fact. If guilt can be validly established such violations are not logically inconsistent therewith. While such violations preclude the establishment of guilt by trial, that is the extent of their reach. The establishment *738 of guilt by a proper plea is not condemned by these protections. The Constitution protects the accused from conviction by trial but not a conviction by way of a plea of guilty. [Id. at 1237.]
As this analysis indicates, the constitutional right to speedy trial is concerned with establishing guilt as a matter of fact. Once guilt is established by a proper unconditional guilty plea, the constitutional right is no longer applicable.
I also find the reasoning in United States v MacDonald, 435 U.S. 850; 98 S. Ct. 1547; 56 L. Ed. 2d 18 (1978), although concerned with the issue of appealability, especially persuasive in its review of the constitutional right to speedy trial. As the United States Supreme Court noted, the resolution of a speedy trial claim requires a careful assessment of the particular facts of a case. MacDonald, 435 U.S. 858. The Court indicated that most speedy trial claims are best considered "only after the relevant facts have been developed at trial." Id. The Court continued in this vein of analysis, stating that the events of trial and the question of prejudice to the defense are intertwined. Id. at 859. The Court then made the following statements which clearly indicate that the concern of the constitutional right to speedy trial is determining the factual guilt of the defendant:
Even if the degree of prejudice could be accurately measured before trial, a speedy trial claim nonetheless would not be sufficiently independent of the outcome of the trial to warrant pretrial appellate review.... [A] central interest served by the Speedy Trial Clause is the protection of the factfinding process at trial. The essence of a defendant's Sixth Amendment claim in the usual case is that the passage of time has frustrated his ability *739 to establish his innocence of the crime charged. Normally, it is only after trial that that claim may fairly be assessed.... It is the delay before trial, not the trial itself, that offends against the constitutional guarantee of a speedy trial.... Furthermore, in most cases, as noted above, it is difficult to make the careful examination of the constituent elements of the speedy trial claim before trial. [Id. at 859-861. Emphasis added.]
I agree with this analysis and would find that the constitutional right to speedy trial, whether under the Michigan or federal constitution, relates to determining the factual guilt of the defendant. The right to speedy trial is concerned with the prejudice to the defendant in defending himself against the charges brought by the state, with the memory of witnesses, and the availability of those witnesses. It is not concerned with the ability of the state to bring the charges against a defendant in court. Therefore, I would hold that the constitutional right to speedy trial is waived by a defendant's unconditional guilty plea. I would affirm the decision of the Court of Appeals on this issue.
C. APPLICATION TO THE STATUTORY 180-DAY RULE
MCL 780.133; MSA 28.969(3) limits the ability of a court to decide a matter that violates the 180-day rule:
In the event that, within the time limitation set forth in section 1 of this act, action is not commenced on the matter for which request for disposition was made, no court of this state shall any longer have jurisdiction thereof, nor shall the untried warrant, indictment, information or complaint be of any further force or effect, and the *740 court shall enter an order dismissing the same with prejudice. [Emphasis added.][[5]]
One panel of the Court of Appeals, in addition to the dissent in this case, has stated that the reference to jurisdiction in this section refers to personal jurisdiction and that the bar to the court's jurisdiction is waived by a defendant's unconditional guilty plea. See People v Eaton, supra.
As noted by the Court of Appeals majority in this case, the question is whether the statute refers to the authority of the state to bring an action in court or to the factual guilt of the defendant. The only issue under the statute relates to the expiration of the pertinent 180-day period, not the ability to determine guilt or innocence, New, supra at 492-493, and no trial is needed to determine whether the 180-day rule has been complied with. As we noted in People v Harrison, supra, if the prosecution does not comply with the statute, the trial court has no jurisdiction over the "matter." Harrison, 386 Mich. 276. Harrison indicates that we previously interpreted this unambiguous statute as removing the subject-matter jurisdiction of the court and the ability of the state to bring a prosecution against a defendant in respect to the 180-day rule. In fact, it is difficult to imagine how the Legislature could have more clearly stated the principle that there can be no trial if the 180-day rule has not been complied with.
The language of the statute indicates that, in addition to divesting the court of all jurisdiction over the defendant, the court must dismiss the charges before it with prejudice. The statute also indicates that the untried warrant, indictment, *741 information or complaint has no further force or effect  that it is null and void. The statute, on its face, refers to the ability of the trial court to hear a prosecution brought by the state regardless of the merits. Because no trial court can hear the prosecution's case, the statute encompasses a right that prevents the state from bringing the defendant to trial and, therefore, is concerned with the authority of the prosecution to bring an action. The traditional personal versus subject-matter jurisdiction distinction is not pertinent here where the Legislature has spoken so clearly and emphatically. Such a disclaimer of authority cannot be restored by a defendant's waiver. I would find that the language of this statute clearly and unambiguously refers to the jurisdiction of the court to hear the case regardless of its merits and removes the ability of the state to prosecute the defendant.[6]
I agree with the analysis by the Court of Appeals in People v Parker, 21 Mich. App. 399; 175 NW2d 879 (1970), which specifically dealt with whether the 180-day rule was waived by the defendant's unconditional guilty plea. That Court stated:
The clear import of [§ 3] is to deny jurisdiction to the courts where the provisions of § 1 are not met.... [T]he Court stated, with regard to the fact that the prosecutor therein had previously consented to the motion: "This Court has never held that jurisdiction of the subject-matter can be *742 conferred by consent or waiver.... `[J]urisdiction comes solely from the law, in no degree from consent of litigants. So that neither consent nor anything else can authorize a court to act in a cause outside the sphere which the law has ordained for it.'" [Id. at 404-405 (citing Nichols v Houghton Circuit Judge, 185 Mich. 654; 152 N.W. 482 [1915]).]
Defendant was incapable of conferring on the trial court the jurisdiction which had been removed by statute. The trial court was without jurisdiction to accept the guilty plea and the untried complaint, upon which the case was based, was void at the time of the plea. The plea was, therefore, without effect and cannot act as an estoppel. By the terms of the statute the only proper action for the trial court was to enter an order dismissing the case with prejudice. [Parker, supra at 405-406. Emphasis added.]
This decision correctly analyzed the statute currently before this Court and correctly found that the 180-day rule is a defense that is similar to a jurisdictional matter.
Even assuming arguendo that the statutory language was unclear or ambiguous, the purpose of the 180-day rule also supports a conclusion that the defendant did not waive her rights by an unconditional guilty plea. In contrast to the constitutional right to speedy trial, the purpose of the statute is not to deter prejudice to the defendant, although that is one of the effects. As noted in Woodruff, supra at 137, the purpose of the statute is to clear away untried accusations against prison inmates. It also is consistent with legislatively prescribed concurrent sentencing. Id. While, as noted by Woodruff, one of the effects is to prevent prejudice incurred by the defendant due to a delayed trial, Hill, supra at 280, the object and *743 purpose of the statute extends far beyond that right. Therefore, the object and purpose of the statute also supports a conclusion that, opposite of the constitutional right to a speedy trial, the defendant did not waive this right by an unconditional guilty plea.
I conclude, as did the majority in the Court of Appeals panel in this case, that the constitutional right to speedy trial was waived by the defendant, but that the statutory right is not waived. Therefore, I would also affirm the Court of Appeals decision on this issue.
III. CONCLUSION
Some may argue that it is inconsistent to find that a defendant's constitutional right to speedy trial is waived while a statute that also protects the right to speedy trial is not waived. However, as I have previously noted, the statutory right protects purposes and objects that are not included in a defendant's constitutional right to speedy trial. Therefore, such an interpretation is not inconsistent. I would affirm the decision of the majority of the Court of Appeals in this case and find that the defendant's conviction is reversed and vacated.[7]
CAVANAGH, C.J., concurred with BRICKLEY, J.
NOTES
[1]  MCL 780.131; MSA 28.969(1). The 180-day rule as amended by 1988 PA 400 provides:

(1) Whenever the department of corrections receives notice that there is pending in this state any untried warrant, indictment, information, or complaint setting forth against any inmate of a correctional facility of this state a criminal offense for which a prison sentence might be imposed upon conviction, the inmate shall be brought to trial within 180 days after the department of corrections causes to be delivered to the prosecuting attorney of the county in which the warrant, indictment, information, or complaint is pending written notice of the place of imprisonment of the inmate and a request for final disposition of the warrant, indictment, information, or complaint. The request shall be accompanied by a statement setting forth the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time or disciplinary credits earned, the time of parole eligibility of the prisoner, and any decisions of the parole board relating to the prisoner. The written notice and statement shall be delivered by certified mail.
(2) This section does not apply to a warrant, indictment, information, or complaint arising from either of the following:
(a) A criminal offense committed by an inmate of a state correctional facility while incarcerated in the correctional facility.
(b) A criminal offense committed by an inmate of a state correctional facility after the inmate has escaped from the correctional facility and before he or she has been returned to the custody of the department of corrections.
1988 PA 400 became effective on March 30, 1989.
[2]  183 Mich. App. 537; 455 NW2d 719 (1990).
[3]  MCL 780.133; MSA 28.969(3). See n 1.
[4]  Similarly see People v Ewing, 101 Mich. App. 51, 59-60; 301 NW2d 8 (1980). But see People v Moore, 96 Mich. App. 754, 761-762; 293 NW2d 700 (1980), expressing the contrary view adopted by this Court in Woodruff.
[5]  Cf. People v Patterson, 392 Mich. 83; 219 NW2d 31 (1974), holding that the statute does not require that sentence credit, MCL 769.11b; MSA 28.1083(2), be granted where the sentence for the offense of which the defendant is convicted begins at the expiration of the term or terms of the sentence that the person is serving.
[6]  The warrant charging Smith with prison escape was issued in February, 1987. She pleaded guilty on March 7, 1988.
[7]  See n 1. MCL 780.132; MSA 28.969(2) provides that the Department of Corrections shall notify each prisoner of any request forwarded under § 1. MCL 780.133; MSA 28.969(3) provides that in the event that the time limitation set forth in § 1 is violated, "no court of this state shall any longer have jurisdiction," and "the court shall enter an order dismissing the same with prejudice."
[8]  People v Smith, 436 Mich. 882 (1990).
[1]  The Report of the Council for State Governments on 1957 Suggested State Legislation contains intrastate detainer provisions substantially similar to those contained in MCL 780.131 et seq.; MSA 28.969(1) et seq. According to the report, the legislation was intended to address concerns relating to rehabilitation as well as sentencing:

The prison administrator is thwarted in his efforts toward rehabilitation [by the existence of a warrant against a person already in custody]. The inmate who has a detainer against him is filled with anxiety and apprehension and frequently does not respond to a training program. He often must be kept in close custody, which bars him from treatment such as trustyships, moderations of custody and opportunity for transfer to farms and work camps....
The sentencing judge is likewise often thwarted by the detainer system.... The judge is at a loss when faced with detainers already filed, and with the possibility of other detainers. A rather long sentence may be indicated, but the judge hesitates to give such a sentence if the offender is going to serve subsequent sentences, or if he stands to lose the privilege of parole because of a detainer. The incidental first offender may, and sometimes does, serve years in prison because he has violated the law in several jurisdictions, although only a short sentence or probation would accomplish the necessary rehabilitation. [Id. at 74.]
[2]  See Kennedy v State, 297 Ark. 488; 763 S.W.2d 648 (1987) (a plea of guilty waived the right to a speedy trial contained in state rules of criminal procedure); People v Tomasello, 98 Ill App 3d 588; 424 NE2d 785 (1981) (the defendant waived her statutory speedy trial right by pleading guilty); Wright v Indiana, 496 NE2d 60 (Ind, 1986) (the right to a speedy trial contained in a state court rule and a statute was waived by a guilty plea); State v Kitt, 232 Neb 237; 440 NW2d 234 (1989) (a defendant who fails to move for dismissal prior to pleading guilty waives the statutory speedy trial right; a guilty plea constitutes waiver of every defense, procedural, statutory, or constitutional, except the defense that the information or complaint is insufficient to charge a criminal offense); People v O'Brien, 56 NY2d 1009; 439 NE2d 355 (1982) (a statutory speedy trial right was forfeited by a guilty plea); State v Kelley, 57 Ohio St 3d 127; 566 NE2d 658 (1991) (a guilty plea waives the defendant's right to challenge a conviction on statutory speedy trial grounds); State v Anderson, 417 NW2d 403 (SD, 1988) (noncompliance with a 180-day rule created by court rule was a nonjurisdictional defect and was waived by a guilty plea).
[3]  The federal rule of waiver by guilty plea is codified in 18 USC 3162(a)(2), which provides that "[f]ailure of the defendant to move for dismissal prior to trial or entry of a plea of guilty or nolo contendere shall constitute a waiver of the right to dismissal...." Federal case law establishes further that even where a motion for dismissal is made, a subsequent plea waives a claim of error premised on violation of the Speedy Trial Act. Lebowitz, supra.
[4]  The IAD was enacted into Michigan law and appears at MCL 780.601 et seq.; MSA 4.147(1) et seq.
[5]  The concerns sought to be addressed by the proposed intrastate detainer act related to rehabilitation of prisoners and sentencing. See n 1. The committee stated that "[t]he [Interstate] Agreement on Detainers applies the same principles embodied in the intrastate act to the interstate field." Council of State Governments, supra at 78.
[6]  See also United States v Palmer, 574 F2d 164 (CA 3, 1978), cert den 437 U.S. 907 (1978) (the IAD constitutes a set of procedural rules; violation is waived by a guilty plea); Camp v United States, 587 F2d 397 (CA 8, 1978) (violation of the IAD is nonjurisdictional error, waivable by a criminal defendant); Beachem v Missouri Attorney General, 808 F2d 1303 (CA 8, 1987) (the defendant waived any IAD violations when he pleaded guilty).

Our Court of Appeals in People v Office, 126 Mich. App. 597; 337 NW2d 592 (1983), stated, with citation of People v Johnson, 396 Mich. 424; 240 NW2d 729 (1976), and without further analysis, that a guilty plea did not waive the right to assert a violation of the IAD. However, because the IAD is a congressionally sanctioned compact, its construction presents a federal question. People v McLemore, 411 Mich. 691, 693-694; 311 NW2d 720 (1981). Thus, we accord greater authority to the federal courts' interpretation of the IAD than to that of the Court of Appeals.
[7]  MCL 780.133; MSA 28.969(3) is virtually identical to the suggested legislation, reproduced below:

In the event that the action is not brought to trial within the period of time as herein provided, no court of this state shall any longer have jurisdiction thereof, nor shall the untried [indictment, information or complaint] be of any further force or effect, and the court shall enter an order dismissing the same with prejudice. [Council of State Governments, supra at 78.]
Like the Connecticut statute, which was modeled after the suggested legislation, MCL 780.131 et seq.; MSA 28.969(1) et seq. was enacted in 1957. 1957 PA 177. The comparable provision of the Michigan act provides:
In the event that, within the time limitation set forth in section 1 of this act, action is not commenced on the matter for which request for disposition was made, no court of this state shall any longer have jurisdiction thereof, nor shall the untried warrant, indictment, information or complaint be of any further force or effect, and the court shall enter an order dismissing the same with prejudice. [MCL 780.133; MSA 28.969(3).]
[1]  The majority seems to imply that because Woodruff was a per curiam opinion, it should be easier to overturn. However, a per curiam opinion is as persuasive as an authored opinion and shows that the Court was united in its reasoning. Dowling v Salliotte, 83 Mich. 131, 134-135; 47 N.W. 225 (1890), overruled on other grounds In re Lewis, 85 Mich. 340; 48 N.W. 580 (1891).
[2]  The report on the amendments by the Senate Analysis Section, although not controlling on legislative intent, indicates that the Legislature's two main concerns included the time constraints imposed on prosecutors and judges when attempting to comply with the 180-day rule and miscalculations of the 180-day period that would lead to a dismissal of charges against a prisoner. Senate Analysis Section, SB 344, October 13, 1987.
[3]  This constitutional right to speedy trial has also been enacted into statute. MCL 768.1; MSA 28.1024.
[4]  Although United States v Gaertner, 583 F2d 308 (CA 7, 1988), also analyzed this issue, that court simply reiterated the reasoning in O'Donnell.
[5]  This language was in the statute as it existed at the time of the defendant's plea and conviction. Unlike §§ 1, 2, this portion of the statute was not changed by the 1988 amendments.
[6]  Justice BOYLE suggests that MCL 780.133; MSA 28.969(3) may be ambiguous and, by analogy, should be interpreted similarly to federal opinions on the Interstate Agreement on Detainers (IAD). MCL 780.601-780.608; MSA 4.147(1)-4.147(8). However, not only does the IAD fail to include the important language of MCL 780.133; MSA 28.969(3) that "no court of this state shall any longer have jurisdiction thereof," but the IAD also states that one of its specific purposes is to abate the "difficulties in securing speedy trial of persons already incarcerated in other jurisdictions." Therefore, not only is the IAD dissimilar on its face, but also in its purpose. See infra, p 743.
[7]  While the Court of Appeals also discusses when a defendant should be considered in the custody of the Michigan Department of Corrections, that issue was not presented to this Court. During oral arguments, the prosecutor, when asked about this issue, admitted that it had been abandoned on appeal. Therefore, under MCR 7.302(F)(4)(a), I do not discuss that matter.